UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KATHLEEN BREEN, et al.,             )
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )                 Civil Action No. 05-0654 (PLF)
                                    )
ELAINE L. CHAO, Secretary of        )
Transportation, Department of       )
Transportation, et al.,             )
                                    )
      Defendants.                   )
____________________________________)


                                              ORDER

               For the reasons set forth in the opinion issued this same day, it is hereby

               ORDERED that the motion [Dkt. No. 316] of fifteen prospective plaintiffs to

reconsider this Court’s prior orders denying them leave to join or, in the alternative, intervene in

the above-captioned case is GRANTED; and it is

               FURTHER ORDERED that plaintiffs may file an amended complaint adding the

movants as plaintiffs to this case on or before April 10, 2018.

               SO ORDERED.


                                                              _________/s/_______________
                                                              PAUL L. FRIEDMAN
DATE: March 27, 2018                                          United States District Judge